Citation Nr: 0928061	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  05-37 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, to include as due to Agent Orange (AO) 
exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to December 
1970.  He died in May 2004.  The appellant is his widow.

This matter to the Board of Veterans' Appeals (Board) arose 
from a November 2004 rating decision in which the RO denied 
the appellant's claim for service connection for the cause of 
the Veteran's death.  In January 2005, the appellant filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in July 2005, and the appellant filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in October 2005.

In June 2006, the appellant testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is of record.  

In a June 2007 decision, the Board denied service connection 
for the cause of the Veteran's death.  The appellant appealed 
the June 2007 Board decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2008, the 
Court granted the parties' joint motion for remand, remanding 
the claim to the Board for further proceedings consistent 
with the joint motion.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required. 

REMAND

In light of points raised in the joint motion for remand, and 
the Board's review of the claims file, further RO action on 
the claim on appeal is warranted.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include AO) for all 
veterans who served in Vietnam during the Vietnam Era.  See 
38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).

If a veteran was exposed to a herbicide agent during active 
service, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and certain other diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) (2008). 

The appellant asserts that the Veteran served in Vietnam and 
subsequently was diagnosed with lung cancer, which caused his 
death.  As noted in the joint motion for remand, unit 
records/ histories have not been requested to verify whether 
the Veteran served in Vietnam.  Accordingly, as outlined 
below, additional attempts should be undertaken to verify 
whether the Veteran served in Vietnam, to include obtaining 
relevant unit records/ histories. 

When the RO requested the Veteran's personnel records, the 
request was made with PIES Code 019, which is a request for 
select documents from the Veteran's personnel file-such as 
discharge pages and certain pages of the service records.  
See VBA Adjudication Procedure Manual M21-1 Manual Rewrite 
(M21-1 MR), Part IV, Subpart ii, Ch. 1, Section D, 14(e) and 
(f).  

As indicated by the parties in the Joint Motion, it is still 
unclear whether the Veteran served in Vietnam, and the 
personnel record could contain other information that may be 
relevant to this case, the Veteran's entire personnel record 
should be requested using PIES Code 018.  

The Veteran's Department of Defense Form 214 does not show 
any medals indicative of service in Vietnam, but does list 3 
months and 28 days of foreign and/or sea service.  It is 
unclear whether this service represents the time the Veteran 
was in Hawaii (discussed below), some other service, or, as 
the appellant suggests, service in Vietnam.  

The Veteran's record of service indicates that he went to 
boot camp in Parris Island, South Carolina, and attended 
combat training in Camp Lejeune, North Carolina, and another 
school in Camp Pendleton, California, before he reported for 
duty in December 1969 with the 7th 155mm Gun Battery (SP) 
ForTrps, part of the Fleet Marine Force Pacific, stationed 
out of 29 Palms, California.  The Veteran was on unauthorized 
absence (UA/ AWOL) from May 13, 1970 to July 7, 1970.  
Embarkation slips show that the Veteran then departed 
California and arrived in Honolulu, Hawaii, in July 1970 and 
returned to California from Honolulu, Hawaii, in November 
1970.  Entries in the record of service show that while in 
Hawaii, the Veteran was assigned to "MB" U.S. Naval 
Ammunitions Depot, Oahu, Hawaii.  No other unit is noted 
during this time; the "MB" may indicate that the Veteran 
was assigned to a Marine Barracks at that base.  Assignment 
at that base is shown in July 1970, August 1970 (the Veteran 
was apparently confined as a prisoner on the base in Hawaii 
at some point during this month), September 1970, and 
November 1970.  The record of service shows no service in 
Vietnam. 

Based on the above, it appears that the Veteran served in 2 
major commands during his service.  As such, the RO should, 
through Virtual VA, or through requests to the United States 
Marine Corps, Marine Corps Archives and Special Collections, 
and/or any other appropriate source, obtain the unit 
histories for (1) the 7th 155mm Gun Battery (SP) ForTrps, 
part of the Fleet Marine Force Pacific (during 1970); and, 
(2) any Marine Barracks at the U.S. Naval Ammunition Depot, 
Oahu, Hawaii (during 1970).  

On remand, the RO should contact the United States Marine 
Corps and/or any other appropriate source to determine 
whether service in Hawaii could have been recorded as foreign 
and/or sea service on the Department of Defense Form 214 on 
or around December 1970. 

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the appellant should explain 
that she has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also ensure that its notice to the appellant 
meets the requirements of the decision of Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and her representative a letter requesting 
that the appellant provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should ensure that its letter meets 
the requirements of Hupp (cited to 
above).  

The RO should also clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified, following 
the current procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  The RO should request the Veteran's 
entire personnel record using PIES Code 
018.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should contact the United 
States Marine Corps and/or any other 
appropriate source to determine whether 
service in Hawaii could have been recorded 
as foreign and/or sea service on the 
Department of Defense Form 214 on or 
around December 1970.  All records and/or 
responses received should be associated 
with the claims file.

5.  The RO should, through Virtual VA, or 
through requests to the United States 
Marine Corps, Marine Corps Archives and 
Special Collections, and/or any other 
appropriate source, obtain the unit 
histories for (1) the 7th 155mm Gun Battery 
(SP) ForTrps, part of the Fleet Marine 
Force Pacific (during 1970); and, (2) any 
Marine Barracks at the U.S. Naval 
Ammunitions Depot, Oahu, Hawaii (during 
1970).  All records and/or responses 
received should be associated with the 
claims file.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

